       Case 1:20-cv-02285-ALC Document 16 Filed 05/29/20 Page 1 of 2
                                          250 WEST 55TH STREET       MORRISON & FOERSTER LLP

                                          NEW YORK, NY 10019-9601    BEIJING, BERLIN, BOSTON,
                                                                     BRUSSELS, DENVER, HONG KONG,
                                                                     LONDON, LOS ANGELES, NEW YORK,
                                          TELEPHONE: 212.468.8000    NORTHERN VIRGINIA, PALO ALTO,
                                          FACSIMILE: 212.468.7900    SAN DIEGO, SAN FRANCISCO, SHANGHAI
                                                                     SINGAPORE, TOKYO, WASHINGTON, D.C.
                                          WWW.MOFO.COM




May 29, 2020                                                         Writer’s Direct Contact
                                                                     +1 (212) 336.4092
                                                                     KMooney@mofo.com



Via ECF and E-Mail

Hon. Andrew L. Carter, Jr.
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re:    Rady v. Boston Consulting Group, LLC et al.; Case No. 1:20-cv-02285-ALC;
       Request for Extension of Time to Respond to Amended Complaint

Dear Judge Carter:

         We represent defendant Boston Consulting Group, LLC in the above-referenced
litigation. We are writing pursuant to Section 1.D. of Your Honor’s Individual Practices to
request that the Court extend Boston Consulting’s time to answer or otherwise respond to the
Amended Complaint (ECF No. 12) through July 20, 2020.

       On March 13, 2020, Plaintiff Max Rady filed the Complaint initiating this action.
(ECF No. 1.) On May 20, 2020, before serving the original Complaint, Plaintiff filed the
Amended Complaint. (ECF No. 12.) Boston Consulting has agreed with Plaintiff to forego
formal service of process in exchange for extending its deadline to respond to the Amended
Complaint through and including July 20, 2020.

        As Boston Consulting has not been formally served with a summons, there currently
is no deadline for Boston Consulting to respond to the Amended Complaint. This is the first
request for an extension of this deadline and this extension will not impact any other
scheduled dates in this matter. Plaintiff consents to this request.

Respectfully submitted,


/s/ Kyle W.K. Mooney
Kyle W.K. Mooney



ny-1930296
       Case 1:20-cv-02285-ALC Document 16 Filed 05/29/20 Page 2 of 2




Hon. Andrew L. Carter, Jr.
May 29, 2020
Page Two


Copies to:

Steven E. Tiller
Whiteford, Taylor & Preston LLP
Seven Saint Paul Street, Suite 1500
Baltimore, Maryland 21202-1636

Christopher P. Borello
Venable LLC
1290 Ave. of the Americas
New York, NY 10104

BY ECF




ny-1930296
